In an action in equity to enforce a restrictive covenant, judgment decreeing that appellant remove the dwelling house now on premises owned by appellant within thirty days, unless within that time appellant enter into an agreement with respondent to construct a suitable addition or enlargement thereof, modified on the law and the facts by striking out the provisions thereof granting judgment to plaintiff on the merits and by inserting in place thereof a provision granting judgment to defendant, dismissing plaintiff’s complaint, without costs. As thus modified, the judgment is unanimously affirmed, without costs. The findings of fact and conclusions of law implicit in the signed opinion of the trial court, other than such as relate to appellant’s counterclaim, are disapproved. Respondent was slow to invoke the process of the court to preserve the status quo. Its failure to apply to the court to enjoin the continuance of construction of the building from the time that it knew such construction had commenced until the trial of tho action, during which period the building was completed at considerable cost to appellant,? was an inexcusable delay, which will not be countenanced in an action for such injunctive relief. Adel, Holán and Sneed, JJ., concur; Hagarty, Acting P. J., concurs in result. [See post, p. 977.]